ACCEPTED
                                                                                     03-14-00629-CV
                                                                                             4048578
                                                                            THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 2/6/2015 9:47:40 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                           NO. 03-14-00629-CV

                                                                    FILED IN
                          In The Court Of Appeals            3rd COURT OF APPEALS
                   For The Third Court Of Appeals District       AUSTIN, TEXAS
                                Austin, Texas                2/6/2015 9:47:40 AM
                                                               JEFFREY D. KYLE
                                                                     Clerk


                        LOS FRESNOS
      CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
      and Michael L. WILLIAMS, Commissioner of Education,
                         State of Texas,
                           Appellants
                                v.
                       Jorge VAZQUEZ,
                            Appellee

On Appeal from the 419th Judicial District Court of Travis County, Texas;
  Cause No. D-1-GN-13-003654; before the Honorable Scott H. Jenkins


          APPELLEE’S UNOPPOSED FIRST MOTION TO
           EXTEND TIME TO FILE APPELLEE’S BRIEF


                    BRIM ARNETT & ROBINETT, P.C.
                              Mark Robinett
                          State Bar No. 17083600
                     2525 Wallingwood Drive, Bldg. 14
                           Austin, Texas 78746
                        Telephone: (512) 328-0048
                         Facsimile: (512) 328-4814
                     Email: mrobinett@brimarnett.com

                         Counsel for Jorge Vazquez
                        Identity of Parties and Counsel

Appellee/Defendant:                      Appellee’s Appellate Counsel:

                                         Brim Arnett & Robinett, P.C.
                                         Mark W. Robinett
                                         State Bar No. 17083600
                                         2525 Wallingwood Drive, Bldg. 14
                                         Austin, Texas 78746
                                         Telephone: (512) 328-0048
                                         Facsimile: (512) 328-4814
                                         Email: mrobinett@brimarnett.com


Appellant/Plaintiffs:                    Appellant’s Appellate Counsel:

                                         Jennifer Hopgood
                                         Assistant Attorney General
                                         Office of the Attorney General of Texas
                                         Administrative Law Division
                                         PO Box 12548, Capitol Station
                                         Austin, Texas 78711-2548
                                         Telephone: (512) 936-1660
                                         Facsimile: (512) 320-0167
                                         jennifer.hopgood@texasattorneygeneral.gov
                                         Counsel for the Commissioner of Education

                                         Stacy Tuer Castillo
                                         Walsh, Anderson, Gallegos,
                                         Green & Trevino, P.C.
                                         100 NE Loop 410, Suite 900
                                         San Antonio, Texas 78216
                                         Telephone: (210)979-6633
                                         Facsimile: (210)979-7024
                                         Email: scastillo@wabsa.com
                                         Counsel for Los Fresnos ISD




                                     2
TO THE HONORABLE THIRD COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellee, Jorge Vazquez (“Vazquez”),

files this Unopposed First Motion to Extend Time to File Appellee’s Brief.

       Vazquez’s opening brief is currently due on February 16, 2015.

       Counsel for Vazquez requests a 30-day extension of time to file its brief, making the brief

due on March 18, 2015. This is the Appellee’s first request for extension of time to file his

opening brief.

       Counsel for Vazquez relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the requested

extension:

              Counsel for Vazquez has been out of the office for extended periods, traveling to

               serve the needs of his clients around the state, and;

              Counsel for Vazquez has been preparing and trying a case for another individual

               during January and February, which has required the majority of his time and

               focus.

      Counsel for Vazquez seeks this extension of time to be able to prepare an appropriate

brief to aid this Court in its analysis of the issues presented. This request is not sought for

delay but so that justice may be done.

       Appellee’s counsel has conferred with Jennifer Hopgood and Stacey Castillo, counsel for

the Appellants, and they have indicated that their clients do not oppose this motion.




                                                  3
       All facts recited in this motion are within the personal knowledge of the counsel signing

this motion; therefore no verification is necessary under Texas Rule of Appellate Procedure 10.2.

                                    PRAYER FOR RELIEF

        For the reasons set forth above, Appellee requests that this Court grant this Unopposed

 First Motion to Extend Time to File Appellee’s Brief and extend the deadline for filing the

 Appellee’s Brief up to and including March 18, 2015. Vazquez requests all other relief to

 which he may be entitled.

                                                     Respectfully submitted,

                                                     BRIM ARNETT & ROBINETT, P.C.

                                                      /s/ Mark W. Robinett
                                                     Mark W. Robinett
                                                     State Bar No. 17083600
                                                     2525 Wallingwood Drive, Bldg. 14
                                                     Austin, Texas 78746
                                                     Telephone: (512) 328-0048
                                                     Facsimile: (512) 328-4814
                                                     Email: mrobinett@brimarnett.com

                                                     Attorney for Jorge Vazquez



                              CERTIFICATE OF CONFERENCE

        Pursuant to TEX. R. APP. P. 10.1(5), I certify that appellant’s counsel has conferred
 with opposing counsel who indicated that their clients do not oppose this motion.

                                                       /s/ Mark W. Robinett
                                                      Mark W. Robinett




                                                 4
                                CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, I certify that on February 6, 2015, a copy of this motion
was sent via the Court’s electronic filing system and via email to the following:

Jennifer Hopgood
Assistant Attorney General
Office of the Attorney General of Texas
Administrative Law Division
PO Box 12548, Capitol Station
Austin, Texas 78711-2548
Telephone: (512) 936-1660
Facsimile: (512) 320-0167
Email: jennifer.hopgood@texasattorneygeneral.gov
Counsel for the Commissioner of Education

Stacy Tuer Castillo
Walsh, Anderson, Gallegos, Green & Trevino, P.C.
100 NE Loop 410, Suite 900
San Antonio, Texas 78216
Telephone: (210)979-6633
Facsimile: (210)979-7024
Email: scastillo@wabsa.com
Counsel for Los Fresnos ISD



                                            /s/ Mark W. Robinett
                                            Mark W. Robinett




                                                5